DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed June 19, 2020.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Bilodeau on June 19, 2020.
The application has been amended as follows: 
	Claim 13: canceled.
Reasons for Allowance
3.	Claims 1-12 are allowable.
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach neither singly nor in combination the claimed limitations “second monitoring unit that detects an abnormality in the control command generation unit at a second abnormality detection time longer than the first abnormality detection time after an abnormality has occurred in the control command generation unit, and wherein the monitoring circuit determines whether the control command generation unit is reset by the reset generation unit according to an abnormality detection of the first monitoring unit, or the control command generation unit is reset by the reset generation unit according to an abnormality detection of the second monitoring unit based on outside world information of the vehicle recognized by the outside world recognition unit” as in claims 1-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663